NOT DESIGNATED FOR PUBLICATION

                                           No. 122,911

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                      In the Matter of the Estate of BEATRICE SAUCEDA.


                                 MEMORANDUM OPINION

       Appeal from Wyandotte District Court; KATHLEEN M. LYNCH, judge. Opinion filed April 9,
2021. Reversed and remanded for further proceedings.


       William F. Dunn, of Kansas City, for appellant Richard M. Palmerin.


       William W. Hutton, of Kansas City, for appellee Robert Sauceda.


Before BRUNS, P.J., BUSER, J., and WALKER, S.J.


       PER CURIAM: Richard M. Palmerin appeals from the district court's sustaining of
an objection to his petition for issuance of letters of administration in the matter of the
Estate of Beatrice Sauceda. On appeal, Palmerin presents three issues. First, whether a
creditor may petition for issuance of letters of administration. Second, whether a creditor
must attach or exhibit his or her claim in the petition for issuance of letters of
administration. Third, whether a creditor must file his or her claim within six months of
the date of death. For the reasons stated in this opinion, we reverse the district court's
ruling on the objection to his petition for issuance and remand this matter to the district
court for further proceedings.




                                                 1
                                                 FACTS

       Prior to the death of Beatrice Sauceda, Palmerin held a power of attorney to act on
her behalf. Although it is unclear from the record on appeal under what authority he did
so, Palmerin continued to assist with Beatrice's financial affairs after her death on April
24, 2019. In particular, it appears that he assisted in arranging Beatrice's funeral and may
have incurred expenses in the process. It also appears from the record that Beatrice died
intestate.


       On October 24, 2019, Palmerin filed a verified "Petition for Issuance of Letters of
Administration" for Beatrice's estate. In his petition, Palmerin alleged:


               "That he has an interest in decedent's estate as a creditor of the deceased; that, in
       addition, he handled her affairs pursuant to a power of attorney and took care of her in
       other ways; he has taken steps to ensure that her nonprobate assets passed pursuant to
       decedent's wishes and desires to follow up with her probate assets. Petitioner is
       concerned about tangible personal property that has been removed from the decedent's
       residence and desires to conserve and protect such property for the decedent's heirs."


       However, Palmerin did not specify the nature or amount of the expenses that he
had allegedly incurred on behalf of Beatrice's estate.


       On October 31, 2019, a notice to creditors was published in the Wyandotte Echo.
A few weeks later, Beatrice's nephew—Robert Sauceda—filed written defenses and an
objection to Palmerin's petition for issuance of letters of administration. Although there is
very little information about it in the record on appeal, it also appears that there was a
second probate case opened for the administration of Beatrice's estate. It also appears that
the second probate case may still be pending in Wyandotte County District Court.




                                                     2
       Following a hearing, the district court issued a memorandum decision on January
21, 2020, in which it sustained Robert Sauceda's objection to Palmerin's petition for
issuance of letters of administration. Specifically, the district court found that "Palmerin
filed for administration but did not exhibit the creditor's demand in the manner and within
the time prescribed by [K.S.A.] 59-2239. No demand is contained in the petition and or in
a separate claim form." Moreover, the district court concluded that "Palmerin is not a
creditor and therefore cannot be granted administration pursuant to [K.S.A.] 59-705(2)."


       On January 29, 2020, Palmerin filed a motion to alter or amend the judgment. In
addition, on February 29, 2020, he filed a "Petition for Allowance and Classification of
Demand." Subsequently, on April 6, 2020, the district court denied Palmerin's motion to
alter or amend. Thereafter, on May 4, 2020, Palmerin filed a notice of appeal.


                                          ANALYSIS

       As his first issue, Palmerin contends that a creditor may petition for the issuance
of letters of administration. Under K.S.A. 59-2221, any person interested in the estate
may petition for administration after the decedent's death. In his brief, Robert Sauceda
does not dispute that any person—including a creditor—may petition for administration
if they have an interest the estate. Furthermore, K.S.A. 59-2221 expressly states that
"[a]ny person interested in the estate, after the death of the testator or intestate, may
petition for the probate of his or her will or for administration."


       Robert points out in his brief that the "next of kin" of the decedent has priority
over a creditor in administering an estate under K.S.A. 59-705. He also indicates that he
"is willing to accept and is suitable under law to serve as administrator" of Beatrice's
estate. Palmerin does not disagree and simply states in his brief that "the court, in its
discretion, may appoint a creditor or someone chosen by it" to serve as administrator.
Thus, there appears to be no real dispute between the parties on this issue and we

                                               3
conclude that a creditor may petition for administration under the plain language of
K.S.A. 59-2221 and that the priority for appointing an administrator is as it is set out in
K.S.A. 59-705.


       Next, Palmerin contends that he satisfied all of the requirements in filing his
petition for issuance of letters of administration in this case. In response, Robert contends
that "a creditor must provide more than simply stating they are a creditor in their petition
for administration." Both parties agree that this issue involves a question of law since it
requires us to interpret one or more statutes. As such, our review over this issue is
unlimited. In interpreting a statute, we begin by attempting to determine the intent of the
legislature based on the plain language of the statute. In re Estate of Taylor, 312 Kan. __,
479 P.3d 476, 478 (2021), citing State v. Davis, 312 Kan. 259, 267, 474 P.3d 722 (2020).


       K.S.A. 59-2202 provides:


               "Every petition in a probate proceeding shall state: (1) The name, residence, and
       address of the petitioner; (2) the interest of the petitioner and his or her right to apply to
       the court; (3) the jurisdictional facts; (4) the facts, in ordinary and concise language,
       showing that the petitioner is entitled to the relief sought; and (5) a prayer for relief."


       In addition, K.S.A. 59-2219 provides:


               "A petition for administration shall state: (1) The name, residence, and date and
       place of death, of the decedent; (2) the names, ages, residences, and addresses of the heirs
       of the decedent so far as known or can with reasonable diligence be ascertained; (3) the
       general character and probable value of the real and personal property; (4) the name,
       residence and address of the person for whom letters are prayed; and (5) whether
       administration is sought under the Kansas simplified estates act, and if such
       administration is sought, one or more reasons for seeking administration under the
       Kansas simplified estates act."



                                                      4
       Upon review of the petition for issuance of letters of administration filed by
Palmerin in light of these statutes, we find that he adequately set forth the required
information. Although Palmerin was required by K.S.A. 59-2202 to state "the interest of
the petitioner and his or her right to apply to the court," neither statute requires that a
creditor specifically set forth his or her demand in the petition for issuance of letters of
administration. As indicated above, Palmerin represented in his verified petition that he
has an interest in Beatrice's estate as a creditor, that he handled her affairs pursuant to a
power of attorney, that he took care of her, that he had taken steps to ensure that her
nonprobate assets were passed pursuant to Beatrice's wishes, and that he is concerned
about personal property belonging to the Estate being removed from Beatrice's former
residence.


       Although we take no position regarding whether Palmerin should ultimately
prevail on his claim against Beatrice's estate, we find that the information set for in his
petition was sufficient to comply with the requirements of K.S.A. 59-2202 and K.S.A.
59-2219. We also find that Palmerin's petition for issuance of letters of administration
was timely filed. Similarly, we find that Palmerin's demand was timely filed.


       "The nonclaim statute, K.S.A. 59-2239, broadly encompasses all demands against
an estate." Nelson v. Nelson, 288 Kan. 570, Syl. ¶ 16, 205 P.3d 715 (2009). It imposes "a
special statute of limitations governing claims against a decedent's estate, and it operates
as a complete bar to all demands against a decedent's estate that are not timely filed."
Nelson, 288 Kan. 570, Syl. ¶ 18. Other than an exception for tort claims, the nonclaim
statute bars any claim against the estate if a petition for administration is not filed within
six months of death. K.S.A. 59-2239(1).


       As the parties recognize, under K.S.A. 59-2239(1), a petition for administration
must be filed within six months from the decedent's death. The statute also provides that
a creditor has "four months from the date of first publication of notice under K.S.A. 59-

                                               5
2236" to file a demand against the estate. As this court found in the case of In re Estate of
Lindskog, No. 118,386, 2019 WL 2237247, at *6 (Kan. App. 2019) (unpublished
opinion), "for a creditor to have a valid claim against an estate, both conditions must be
satisfied. First, a petition for administration must be filed within six months from the
decedent's death. Second, the claim must be timely brought [within four months] after
notice was provided." (Emphases added.)


       Although Robert Sauceda argues that Palmerin failed to meet both statutory
deadlines, a review of the record leads us to a different conclusion. It is undisputed that
Beatrice died on April 24, 2019, and that Palmerin filed his petition for issuance of letters
of administration of her estate on October 24, 2019. Furthermore, it is undisputed that the
notice to creditors was published on October 31, 2019, and that Palmerin filed his
demand on February 29, 2020.


       Even though the Kansas Probate Code does not include a separate provision for
calculating the time periods set forth in K.S.A. 55-2239(1), we find guidance in the
Kansas Rules of Civil Procedure. Specifically, we note that K.S.A. 2020 Supp. 60-206(a)
provides:


       "The following provisions apply in computing any time period specified in this chapter, in
       any local rule or court order or in any statute or administrative rule or regulation that
       does not specify a method of computing time.


               (1) Period stated in days or a longer unit. When the period is stated in days or a
       longer unit of time:


               (A) Exclude the day of the event that triggers the period;


               (B) count every day, including intermediate Saturdays, Sundays and legal
       holidays; and


                                                     6
               (C) include the last day of the period, but if the last day is a Saturday, Sunday or
       legal holiday, the period continues to run until the end of the next day that is not a
       Saturday, Sunday or legal holiday." (Emphases added.)


       Applying the principles set forth in K.S.A. 2020 Supp. 60-206(a) to the time
periods set forth in K.S.A. 59-2239(1), we find that Palmerin filed the petition for the
issuance of letters of administration within six months of Beatrice's death and that he
filed his demand within four months from the date of the first notice published pursuant
to K.S.A. 59-2236. See Dunlap v. Nielson, Case No. 16-CV-2400-JAR-TJJ, 2018 WL
276766, at *5, *7, n. 43 (D. Kan. 2018) (applying K.S.A. 60-206 to interpret the "four
month" deadline for filing a creditor demand under the Kansas nonclaim statute as
extending from June 2, 2016 until October 3, 2016, when also factoring in that October 2
was a Sunday). As a result, based on our review of the record on appeal, we conclude that
both were timely filed.


       In summary, we find that a creditor—like any other interested person—is
authorized to file a petition for issuance of letters of administration under K.S.A. 59-
2221. Likewise, we find that a creditor is not required to contemporaneously file a
demand or claim against the estate with a petition for issuance of letters of
administration. Rather, a creditor has four months after the publication of notice to
creditors to file a claim against the estate under the provisions of K.S.A. 59-2239(1). In
addition, we find that Palmerin timely filed his petition for issuance of letters of
administration within six months following Beatrice's death and timely filed his demand
or claim against the estate within four months after the first publication of notice.


       Finally, we take no position regarding Palmerin's request to be appointed
administrator of Beatrice's estate nor regarding the validity of his demand or claim
against the estate. Further, we take no position on how the district court may want to
handle the claims asserted in this probate action in light of the companion probate action


                                                     7
that appears to still be pending before the district court. Accordingly, we remand this case
for further proceedings.


       Reversed and remanded for further proceedings.




                                             8